DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I. Claims 1-7 and 8 drawn to a method of dying hair including parting hair into a series of different sized triangles.
Species II. Claims 1-7 and 9 drawn to a method of dying hair including parting hair into a central rhombus shaped section.
Species III. Claims 1-7 and 10 drawn to a method of dying hair including parting hair into a central square section.
Species IV. Claims 1-7 and 11 drawn to a method of dying hair including a single central triangle part and a series of different parallel and radial parted sections.
Species V. Claims 1-7 and 12 drawn to a method of dying hair including forming a central horseshoe shaped section.
The species are independent or distinct because each of the disclosed species requires an entirely different method step not required by the others which creates a search/examination burden. Species II requires searching for rhombus shaped partings, which is not required by the other Species, Species I requires searching for different shaped triangles, Species III requires searching for a square shape, Species IV requires 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-7 is/are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The inventions have acquired a separate status in the art in view of their different classification;
The inventions have acquire a separate status in the art due to their recognized divergent subject matter;
The inventions require a different field of search (for example, searching search queries);
The prior art applicable to one invention would not likely be applicable to another invention;
The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first and/or second paragraph.
The inventions have acquired a separate status in the art in view of their different classification;
The inventions have acquire a separate status in the art due to their recognized divergent subject matter;
The inventions require a different field of search (for example, searching search queries);
The prior art applicable to one invention would not likely be applicable to another invention;
The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first and/or second paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Due to the complexity of the restriction, no telephone call was made to request an oral election to the above restriction requirement.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER GILL whose telephone number is (571)270-1797. The examiner can normally be reached Mon-Thurs 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/          EXAMINER, Art Unit 3772                   
/YOGESH P PATEL/          Primary Examiner, Art Unit 3772